Case 1:07-cr-00281-CG-N Document 176 Filed 05/07/21 Page 1 of 4                      PageID #: 1544


 AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  UNITED STATES OF AMERICA
                                                           Case No. 07-281-CG-N

                                                           ORDER ON MOTION FOR
  v.                                                       SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)

                                                           (COMPASSIONATE RELEASE)
  RICHARD BROOKS NELSON


         Upon motion of       the defendant      the Director of the Bureau of Prisons for a

 reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

 factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

 Sentencing Commission,

 IT IS ORDERED that the motion is:

       GRANTED

             The defendant’s previously imposed sentence of imprisonment of              is reduced to

        . If this sentence is less than the amount of time the defendant already served, the sentence

 is reduced to a time served; or

             Time served.

         If the defendant’s sentence is reduced to time served:

                        This order is stayed for up to fourteen days, for the verification of the

                        defendant’s residence and/or establishment of a release plan, to make

                        appropriate travel arrangements, and to ensure the defendant’s safe

                        release. The defendant shall be released as soon as a residence is verified,
Case 1:07-cr-00281-CG-N Document 176 Filed 05/07/21 Page 2 of 4                     PageID #: 1545




                      a release plan is established, appropriate travel arrangements are made,

                      and it is safe for the defendant to travel. There shall be no delay in

                      ensuring travel arrangements are made. If more than fourteen days are

                      needed to make appropriate travel arrangements and ensure the

                      defendant’s safe release, the parties shall immediately notify the court and

                      show cause why the stay should be extended; or

                      There being a verified residence and an appropriate release plan in place,

                      this order is stayed for up to fourteen days to make appropriate travel

                      arrangements and to ensure the defendant’s safe release. The defendant

                      shall be released as soon as appropriate travel arrangements are made and

                      it is safe for the defendant to travel. There shall be no delay in ensuring

                      travel arrangements are made. If more than fourteen days are needed to

                      make appropriate travel arrangements and ensure the defendant’s safe

                      release, then the parties shall immediately notify the court and show cause

                      why the stay should be extended.

            The defendant must provide the complete address where the defendant will reside

       upon release to the probation office in the district where they will be released because it

       was not included in the motion for sentence reduction.

            Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

       of     probation or     supervised release of         months (not to exceed the unserved

       portion of the original term of imprisonment).

                   The defendant’s previously imposed conditions of supervised release apply to

               the “special term” of supervision; or


                                                 2
Case 1:07-cr-00281-CG-N Document 176 Filed 05/07/21 Page 3 of 4                     PageID #: 1546




                    The conditions of the “special term” of supervision are as follows:




            The defendant’s previously imposed conditions of supervised release are unchanged.

            The defendant’s previously imposed conditions of supervised release are modified as

        follows:



     DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

 United States Attorney to file a response on or before        , along with all Bureau of Prisons

 records (medical, institutional, administrative) relevant to this motion.

     DENIED after complete review of the motion on the merits.

            FACTORS CONSIDERED (Optional)

        This is Nelson’s second request for relief based on the Covid-19 pandemic and his

 underlying medical conditions. However, with this second motion, Nelson has not submitted any

 documentation showing he has made a second request to the warden for release. As a result, it

 does not appear that Nelson has exhausted his administrative remedies such that his current

 motion is properly before this Court.

        Nevertheless, assuming Nelson’s motion is properly before the Court, his second request

 is due to be denied for the same reasons explained in the order denying his first motion. More

 specifically, although Nelson’s medical conditions when considered in conjunction with the

 Covid-19 pandemic may make him eligible for compassionate release, a consideration of the

 relevant §3553(a) factors supports denial of Nelson’s release. As this Court previously stated,

 “At the time of Nelson’s sentencing, his crimes warranted asentence of 525 months’

 imprisonment. The same remains true today. Specifically, Nelson’s criminal history


                                                   3
Case 1:07-cr-00281-CG-N Document 176 Filed 05/07/21 Page 4 of 4                       PageID #: 1547




 demonstrates a pattern of disregard for the law and a history of sexual violane against children.

 As such, his crimes support a finding that he is a danger to the community.” (Doc. 162). Again,

 the Court has considered Nelson’s criminal history, the crimes underlying his current

 incarceration, the length of time he has been incarcerated, and his post-incarceration conduct and

 finds that the same sentence remains warranted today. Although the Court commends Nelson’s

 efforts to better himself while incarcerated, the Court finds that early release would fail to reflect

 the seriousness of his offense, promote respect for the law, provide just punishment, afford

 adequate deterrence and protect the public.

          Finally, the Court notes that Nelson’s current motion raises a plethora of complaints with

 regard to his guilty plea, conviction, and sentence, without specifically identifying any request

 for alternative relief or the grounds on which such relief is or may be sought. Accordingly, to the

 extent that Nelson’s motion seeks relief based on grounds other than his underlying medical

 conditions in light of the Covid-19 pandemic pursuant to 18 U.S.C. 3582(c), Nelson is instructed

 to file a separate motion clearly identifying his requested relief and grounds supporting the same.

             DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

 administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

 receipt of the defendant’s request by the warden of the defendant’s facility.

 IT IS SO ORDERED.

 Dated:

 May 7, 2021                                           /s/ Callie V. S. Granade
                                                       SENIOR UNITED STATES DISTRICT JUDGE




                                                   4
